Title: To Alexander Hamilton from William Seton, 3 February 1791
From: Seton, William
To: Hamilton, Alexander



New York 3d February 1791
Dear sir

The note you inclosed to Mr Troup for discount was immediately done & passd to your Credit. The dft to Mr. Francis has not yet appeared, but should have been punctually attended to & honored at all Events. Your present ballance in Bank including the discount is 2907 Dolls. & ⁴⁴⁄₁₀₀. Therefore the 3000 Dolls. dft will overrun 92. Do: ⁵⁶⁄₁₀₀ which I mention for your Government. The letters you entrusted to my Care relating to our Senator were duly delivered as you would find by the answer our friend D—— wrote you, but the point had been absolutely decided long before as the other party had been undermining for Months & the Coalition between the G—— & C—— secured the Election. All your friends here lamented it, foreseeing the impediments it would throw in your way. Some say he will act otherwise, but what is bad in the bone will appear in the flesh. I anticipate (tho’ no politician) great opposition to every salutary system.
The Goldsmiths inform me (contrary to your expectation & contrary to what would seem reasonable) that the Standard they mean in their Assays is British Standard, which is 11 parts fine Gold & 1 part alloy.
I am induced from motives of friendship to a very valuable Character, to take a liberty with you that I can scarcely justify to my own feelings considering our two situations, but friendship will sometimes lead a man beyond the bounds of discretion.
There is a Gentleman in business residing at Leghorn of the Name of Philip Feliechj who married in this City a Miss Cowper. A worthier or more respectable Character in the mercantile Line does not exist. (I have some faint idea that he is personally known to you). He has done a great deal of business with this Country & still continues to do it, is every way attached to it, & few men his Superiors in abilities. I conceive it would be of great advantage to my friend if he could get the appointment of Consul for The United States of America to Leghorn, or say the Duke of Tuscanys Dominions. I am convinced no man would do more honor to the appointment; perhaps it may be in your power to procure me this favour or to point out to me what path to pursue to obtain it. I hope you will pardon this liberty & believe me ever
Your devoted Hule Svt
Wm Seton


P.S. Of the last Bills on Amsterdam we have sold 81,000 Guilders, hope to run off the remainder of the 200,000 in a few days.
Alexr. Hamilton Esqr.

